              Case 3:20-cv-00767-MEM Document 2 Filed 05/08/20 Page 1 of 16




                        UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA

 UNITED STATES                              :

                                            :      CRIMINAL NO. 3:17-343

     v.                                     :        (JUDGE MANNION)

 LIZA ROBLES,                               :

          Defendant                         :


                                   MEMORANDUM

I.        Background 1

          On May 6, 2020, defendant Liza Robles, an inmate serving her 36-

month federal sentence imposed by this court at the Federal Detention

Center in Philadelphia, (“FDC-Philadelphia”), Pennsylvania, filed an



          1
        On October 31, 2019, Robles was found guilty by a jury of conspiracy
to distribute or possession with intent to distribute heroin, 21 U.S.C. §846, of
distributing or possessing with intent to distribute heroin, 21 U.S.C.
§841(a)(1), firearm conspiracy, 18 U.S.C. §371, and transfer to a firearm to
a prohibited person, 18 U.S.C. §922(d)(1). On July 23, 2019, this court
sentenced her to 36 months of imprisonment on each count to run
concurrently, followed by 3-years supervised release. (Doc. 293). The court
then committed Robles to the custody of the BOP on August 16, 2019.
       Robles currently has an appeal of her judgment of conviction pending
with the Third Circuit.
       Also, since the court stated the background of this case regarding the
charges filed against Robles in its July 24, 2018 Memorandum, (Doc. 155),
it does not repeat it herein.
         Case 3:20-cv-00767-MEM Document 2 Filed 05/08/20 Page 2 of 16




Emergency Motion for Immediate Compassionate Release to Home

Confinement, pursuant to 18 U.S.C. §3582(c)(1)(A), based on COVID-19.

(Doc. 338). 2 Robles states that she was previously confined in a different

federal prison, but does state which one, and that on or about April 3, 2020,

she was transferred to FDC-Philadelphia since there were several cases of

the COVID-19 virus among staff and inmates at the other prison. Robles

does not allege that there are presently any cases of the COVID-19 virus at

FDC-Philadelphia. However, she alleges that she has hypertension and she

claims that this condition will make her more susceptible to complications if

she does contract the virus. Robles also contends that she is currently

confined in close quarters with the other inmates and required to share

community phones and computers, and that the CDC’s recommendations to

avoid the virus, such as social distancing and proper hygiene as well as

sanitary measures, are neither possible nor practiced at the prison. As such,

Robles requests the court to immediately release her to home confinement

to care for family members, including her four minor children and her 70-year

old mother. Although Robles does not appear to complain about the



     2
      Since Robles is proceeding pro se, the court liberally construes her
motion as also seeking relief pursuant to the Coronavirus Aid, Relief, and
Economic Security Act, (“CARES Act”), §12003(b)(2), in addition to one as
a motion compassionate release pursuant to 18 U.S.C. §3582(c)(1)(A).
                                     -2-
          Case 3:20-cv-00767-MEM Document 2 Filed 05/08/20 Page 3 of 16




conditions of confinement at FDC-Philadelphia, she seems to allege that the

BOP is not taking adequate measures to protect inmates from the COVID-

19 virus. Robles also states that she is a non-violent offender who has served

8 months in prison and that if she is release to home confinement she will

return to her house located in Luzerne County, Pennsylvania.

     Robles states that she submitted a request to FDC-Philadelphia

Warden Sean Marler on April 15, 2020 seeking compassionate release due

to the COVID-19 virus and her request was denied on April 23, 2020. She

attaches to her motion copies of her request and the warden’s response

denying it.3 (Doc. 338 at 14-16). As such, Robles contends that it would be

futile to require her to exhaust her BOP administrative remedies regarding

her motion for compassionate release and that the administrative process is

inadequate to grant her relief. She also appears to allege that requiring her

to exhaust her remedies would cause her undue prejudice since the process

takes months to complete and since this delay would cause her harm

because she may contract the COVID-19 virus while waiting to complete it.


      3
       In his response, Marler states that “[t]he BOP is taking extraordinary
measures to contain the spread of COVID-19 and treat any affecting
inmates” and that Robles’s “concern about being potentially exposed to, or
possibly contracting, [the virus] does not currently warrant an early release
from [her] sentence.” Marler also advised Robles that if she was not satisfied
with his response, she could “commence an appeal of [it] via the [BOP]
administrative process ….”
                                      -3-
          Case 3:20-cv-00767-MEM Document 2 Filed 05/08/20 Page 4 of 16




      Thus, Robles requests the court to immediately order her released

from FDC-Philadelphia to home confinement to serve the remainder of her

sentence due to the current COVID-19 pandemic stating that this will

minimize her risk of contracting the virus.

      Robles also includes a letter motion to the court seeking the

appointment of counsel to pursue her instant motion. (Doc. 338 at 17).

      For the reasons set forth below, the court will construe Robles’s motion

as a petition for writ of habeas corpus pursuant to 28 U.S.C. §2241, and it

will transfer her case to the Eastern District of Pennsylvania, where

jurisdiction properly arises.4




      4
       “There is a judicially created exhaustion requirement for habeas
petitions brought under 28 U.S.C. §2241.” Furando v. Ortiz, 2020 WL
1922357, *3 (D.N.J. April 21, 2020) (citing Callwood v. Enos, 230 F.3d 627,
633-34 (3d Cir. 2000)). Even though it appears that Robles has not
exhausted all of her administrative remedies available with the BOP
regarding her habeas petition, the court will leave it up to the District Court
that has jurisdiction over her petition to decide whether it should be
dismissed without prejudice. See Furando, supra (court dismissed without
prejudice the habeas petition of inmate serving his federal sentence at FCI-
Fort Dix who sought immediate release to home confinement under the
CARES Act, based on the COVID-19 virus, due to his failure to exhaust his
BOP administrative remedies available under 28 C.F.R. §§542.10 to
542.19.).

                                      -4-
          Case 3:20-cv-00767-MEM Document 2 Filed 05/08/20 Page 5 of 16




      To date, the government has not responded to Robles’s motion.5 To

the extent that Robles’s motion is one seeking the court to reduce her

sentence of imprisonment under 18 U.S.C. §3582(c)(1)(A) and order her

immediate release, based on the threat posed by the COVID-19 pandemic,

the court will dismiss the motion without prejudice for lack of jurisdiction.

Further, to the extent Robles’s motion is under the CARES Act, it will be

dismissed since the court lacks authority to direct the BOP to release her to

home confinement under this Act.



II.   Discussion

      No doubt that a habeas petition under §2241 is the proper vehicle for

an inmate to challenge “the fact or length of confinement”, Presser v.

Rodriguez, 411 U.S. 475, 494 (1973), or the “execution” of her confinement.

Woodall v. Fed. BOP, 432 F.3d 235, 241-42 (3d Cir. 2005). Further, the court

must look to the remedy requested by the inmate to determine if she is

seeking relief available in a habeas petition. “When a petitioner seeks



      5
       Even though the government has not yet responded to Robles’s
motion, in light of the alleged emergency nature of the request, the court will
transfer it to the proper court to the extent it is a §2241 habeas petition. Also,
insofar as Robles’s motion is one for compassionate release pursuant to 18
U.S.C. §3582(c)(1)(A), the court can act sua sponte to dismiss it based on
lack of jurisdiction.
                                      -5-
       Case 3:20-cv-00767-MEM Document 2 Filed 05/08/20 Page 6 of 16




immediate release from custody, the ‘sole federal remedy’ lies in habeas

corpus.” Camacho Lopez v. Lowe, 2020 WL 1689874, *8 (M.D.Pa. April 7,

2020) (citing Presser, 411 U.S. at 500).

     In Camacho Lopez, the petitioner was an ICE detainee subject to a

final removal order whose removal was set for March 30, 2020, but delayed

due to his COVID-19 diagnosis. The petitioner filed a §2241 habeas petition

seeking immediate release from confinement based on “the threat posed by

the COVID-19 viral pandemic.” The respondent argued that Camacho

Lopez’s petition should be construed as a civil rights action under 42 U.S.C.

§1983. The court found that “the extraordinary conditions of confinement”

“where the petitioner tested positive for and had been hospitalized by a

potentially deadly pandemic virus and claims that officials cannot properly

treat him---constitute the extreme case in which habeas relief might be

available.” Id. at 13. The court then concluded that based on the case’s

unique circumstances, “both the claim brought and the remedy sought are

cognizable in habeas corpus.” Id. The court found, however, that Camacho

Lopez’s continued detention in prison was proper and dismissed his habeas

petition. See also Verma v. Doll, Civil No. 4:20-14, (M.D.Pa. April 9, 2020)

(court found petitioner, an ICE detainee, “plainly seeks a habeas remedy”

where he requested immediate release from custody based on alleged


                                    -6-
       Case 3:20-cv-00767-MEM Document 2 Filed 05/08/20 Page 7 of 16




“constitutionally deficient conditions of confinement that threaten his life and

health” in light of the COVID-19 pandemic); Saillant v. Hoover, 2020 WL

1891854, *3 (M.D.Pa. April 16, 2020) (the court agreed with the conclusions

of the courts in Verma and Camacho Lopez “finding that a claim based on

the COVID-19 pandemic [ ] is exactly the sort of ‘extreme case’ contemplated

in [Ali v. Gibson, 572 F.2d 971 (3d Cir. 1978)]” “in which a petitioner may

challenge the conditions of his confinement through a petition for writ of

habeas corpus.”).

      In the present case, as in Camacho Lopez, although Robles is not an

ICE detainee awaiting her removal, she similarly seeks immediate release

from BOP custody at FDC-Philadelphia due to the COVID-19 virus, which “is

unequivocally a habeas remedy.” Id. (citation omitted). See also United

States v. Serfass, 2020 WL 1874126, *2 (M.D.Pa. April 15, 2020) (citation

omitted). As the court in Camacho Lopez explained, id. at 11 the term

“execution” of a petitioner’s sentence is broadly defined by the Third Circuit

“to include such matters as administration of parole, sentence computation,

prison disciplinary proceedings, prison transfers, and even ‘conditions’

generally.” (citing Woodall, 432 F.3d at 241-44).

      In her motion, Robles clearly seeks relief that affects the execution of

her 36-month prison sentence since she requests the court alter its terms


                                     -7-
       Case 3:20-cv-00767-MEM Document 2 Filed 05/08/20 Page 8 of 16




which ordered her into BOP custody to serve her sentence and to

immediately release her to home confinement. See Serfass, supra. Robles

does not challenge the conditions of her confinement at FDC-Philadelphia

and seek damages, and thus her filing is not a civil rights action. See

Parmeley v. Trump, 2020 WL 1987366, *2 (S.D.Ill. April 27, 2020) (court held

that proposed class action civil rights complaint filed by inmates incarcerated

in federal prison and in BOP custody who sought release from prison due to

the COVID-19 virus was not a remedy that was available under Section 1983

or Bivens, and that “[a] petition for a writ of habeas corpus is the proper route

if a prisoner is seeking ‘what can fairly be described as a quantum change in

the level of custody—whether outright freedom, or freedom subject to the

limited reporting and financial constraints of bond or parole or probation.’”)

(citation omitted). See also Simmons v. Warden, FCI-Ashland, 2020 WL

1905289 (E.D.Ky. April 17, 2020).

      As noted, the court also liberally construes Robles as claiming that due

to the threat that she may contract the COVID-19 virus at FDC-Philadelphia

she qualifies to be immediately released to home confinement based on the

CARES Act and pursuant to the FSA, 18 U.S.C. §3582(c)(1)(A). “As

amended by the First Step Act, 18 U.S.C. §3582(c)(1)(A) authorizes courts

to modify a criminal defendant’s sentence for ‘extraordinary and compelling


                                      -8-
       Case 3:20-cv-00767-MEM Document 2 Filed 05/08/20 Page 9 of 16




reasons’ ‘upon motion of the Director of the Bureau of Prisons’ or ‘upon

motion of the defendant after the defendant has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a

motion on the defendant's behalf or the lapse of 30 days from the receipt of

such a request by the warden of the defendant’s facility, whichever is

earlier.’” United States v. Feiling, 2020 WL 1821457, *4 (E.D.Va. April 10,

2020). As stated even though Robles has requested compassionate release

at FDC-Philadelphia and the warden denied it on April 23, 2020, Robles’s

motion for compassionate release must be dismissed for lack of jurisdiction

since she has not exhausted her administrative remedies under

§3582(c)(1)(A), “which requires that a defendant seeking compassionate

release present [her] application to the BOP and then either (1)

administratively appeal an adverse result if the BOP does not agree that [her]

sentence should be modified, or (2) wait for 30 days to pass.” United States

v. Zukerman, 2020 WL 1659880, *2 (S.D.N.Y. April 3, 2020). See also United

States v. Raia, 954 F.3d 594 (3d Cir. April 2, 2020); United States v. Smith,

2020 WL 2063417, *2 (N.D.Oh. April 29, 2020) (court held that defendant

failed to fully exhaust his administrative remedies with respect to his motion

for compassionate release “[b]ecause the Warden explicitly denied his []

request, [defendant] needed to exhaust by appealing the Warden’s


                                    -9-
      Case 3:20-cv-00767-MEM Document 2 Filed 05/08/20 Page 10 of 16




decision.” (citing 28 C.F.R. §542.15(a); B.O.P. Program Statement 5050.50

§571.63 (citing the Administrative Remedy Program appellate procedure as

the proper method of administratively appealing a denied §3582(c)(1)(A));

United States v. Brummett, 2020 WL 1492763, at *1-2 (E.D. Ky. Mar. 27,

2020) (denying request for compassionate release due to COVID-19 for

failure to exhaust because inmate did not appeal warden’s denial of his

request for a reduction in sentence)). Here, Robles has not yet appealed

Marler’s decision.

     Secondly, Robles has not demonstrated that “extraordinary and

compelling reasons” warrant a reduction of her sentence despite the fact that

she alleges she has hypertension which she claims is a recognized medical

condition putting her at a higher risk if she contracts COVID-19, since she

does not allege that there are any cases of the virus currently at FDC-

Philadelphia. See Zukerman, 2020 WL 1659880, *2 (“in order to be entitled

to relief under 18 U.S.C. §3582(c)(1)(A)(i), [defendant] must both meet the

exhaustion requirement and demonstrate that ‘extraordinary and compelling

reasons’ warrant a reduction of [her] sentence.”); Raia, 954 F.3d at 597 (“The

First Step Act empowers criminal defendants to request compassionate

release for ‘extraordinary and compelling reasons’” after the defendant

exhausts administrative remedies with the BOP.) (citing 18 U.S.C


                                    - 10 -
       Case 3:20-cv-00767-MEM Document 2 Filed 05/08/20 Page 11 of 16




§3582(c)(1)(A)(i)). The Third Circuit in Raia, id., also held that defendant’s

failure to comply with §3582(c)(1)(A)’s exhaustion requirement “presents a

glaring roadblock foreclosing compassionate release at this point.”

      Further, Robles does not demonstrate any “catastrophic health

consequences” to make exhaustion futile or show that she could be unduly

prejudiced if she had to wait to exhaust her administrative remedies with the

BOP. See Zukerman, 2020 WL 1659880, *3. Rather, she appears to

speculate that she may be exposed to COVID-19 if someone at FDC-

Philadelphia contracts the virus in the future.

      As the Third Circuit in Raia, 954 F.3d at 597, explained, “the mere

existence of COVID-19 in society and the possibility that it may spread to a

particular prison alone cannot independently justify compassionate release,

especially considering BOP’s statutory role, and its extensive and

professional efforts to curtail the virus’s spread.” (citation omitted). See also

Feiling, 2020 WL 1821457, *5 (“the Court agree[d] with the Third Circuit [in

Raia] and the district courts cited [in its decision] and will join them in holding

that the mere existence of COVID-19 among the prison population and an

inmate’s susceptibility to it do not justify waiver of the administrative

exhaustion requirement under §3582(c)(1)(A).”) (string citations omitted of

several cases finding that since defendant failed to exhaust the


                                      - 11 -
       Case 3:20-cv-00767-MEM Document 2 Filed 05/08/20 Page 12 of 16




administrative remedies with BOP, the Court does not possess authority to

grant relief under §3582(c)(1)(A)(i), even if based on COVID-19, and that

§3582(c)(1)(A) provided no authority to waive the exhaustion requirement);

Smith, supra (same).

      Moreover, the Third Circuit in Raia, 954 F.3d at 597, stated, ”[g]iven

BOP’s shared desire for a safe and healthy prison environment, we conclude

that strict compliance with §3582(c)(1)(A)’s exhaustion requirement takes on

added—and critical—importance.” See also Feiling, 2020 WL 1821457, *7

(“Because Defendant has failed to exhaust administrative remedies under

§3582(c)(1)(A), the Court lacks authority to grant a sentence modification

under that provision.”).

      Additionally, insofar as Robles can be construed as relying on the

CARES Act, which was signed into law on March 27, 2020, as the basis for

her release to home confinement, such reliance is misplaced.

      As the court in United States v. Sawicz, 2020 WL 1815851, *1

(E.D.N.Y. April 10, 2020), recently explained:

      [The] CARES Act expanded the maximum amount of time that a
      prisoner may spend in home confinement: “if the Attorney General
      finds that emergency conditions will materially affect the functioning of
      the [BOP], the Director of the Bureau may lengthen the maximum
      amount of time for which the Director is authorized to place a prisoner
      in home confinement ....” CARES Act §12003(b), Pub. L. No. 116-136,
      134 Stat. 281 (2020). Attorney General William Barr made the requisite
      “finding that emergency conditions are materially affecting the

                                    - 12 -
         Case 3:20-cv-00767-MEM Document 2 Filed 05/08/20 Page 13 of 16




     functioning of the Bureau of Prisons” on April 3, 2020, thereby
     triggering the BOP’s authority to expand the amount of time that a
     prisoner may spend in home confinement.

     The determination of which inmates qualify for home confinement

under the CARES Act is with the BOP Director. See United States v. Doshi,

2020 WL 1527186, *1 (E.D.Mi. March 31, 2020) (The CARES Act

“temporarily permits the Attorney General to ‘lengthen the maximum amount

of time for which [it] is authorized to place a prisoner in home confinement’

under §3624(c)(2)”, and “the authority to make this determination is squarely

allocated to the Attorney General, under whose authority is the Bureau of

Prisons.”). In fact, the CARES Act “does not mandate home confinement for

any class of inmate.” Valenta v. Ortiz, 2020 WL 1814825, *1 (D.N.J. April 9,

2020).

     While the BOP has the authority to make this determination, sua

sponte, under the CARES Act, Feiling, 2020 WL 1821457, *6, Robles has

not indicated that she has requested a transfer to home confinement to the

warden at FDC-Philadelphia pursuant to the CARES Act. Nor does she

demonstrate that she is a vulnerable inmate who the BOP Director should

consider for home confinement under the Act. Thus, Robles does not claim

to be part of the “cohort of inmates who can be considered for home release”

under the CARES Act which includes “all at-risk inmates” at facilities “where


                                     - 13 -
      Case 3:20-cv-00767-MEM Document 2 Filed 05/08/20 Page 14 of 16




[the BOP] determine[s] that COVID-19 is materially affecting operations.” Id.

(citing Mem. from Att’y Gen. to Dir., BOP (Apr. 3, 2020)).

      In short, the court agrees with my colleagues in this district who, to

date, have unanimously concluded that emergency petitions for release,

based on COVID19 are properly construed pursuant to 28 U.S.C. §2241. (In

addition to Camacho Lopez and Verma, see also Brown v. U.S. Dept of

Homeland Security, 3:20-cv-119; Umarbaev v. Warden, 1:20-cv-413;

Saillant, supra; and Thakker v. Doll, 1:20-cv-480.) I agree with my

colleague’s well reasoned analysis and join in their conclusion that 28 U.S.C

§2241 is the proper vehicle to proceed. Therefore, the court finds that

Robles’s motion should be construed as a §2241 habeas petition since she

seeks relief affecting how her sentence is executed, i.e., serving her

sentence in home confinement as opposed to confinement in prison to which

she was sentenced. See United States v. Serfass, 2020 WL 1874126

(M.D.Pa. April 15, 2020).

      A petitioner may seek §2241 relief only in the district in which she is in

custody. United States v. Figueroa, 349 F. App’x 727, 730 (3d Cir. 2009).

This Court has no jurisdiction over Robles’s habeas claims as she is not

detained within this district at the time of the filing of her motion. As such,

Robles must file her §2241 habeas petition in the U.S. District Court for the


                                     - 14 -
       Case 3:20-cv-00767-MEM Document 2 Filed 05/08/20 Page 15 of 16




Eastern District of Pennsylvania since she is confined in prison in that district.

Pursuant to 28 U.S.C. §2243, “[t]he writ, or order to show cause shall be

directed to the person having custody of the person detained. These

provisions contemplate a proceeding against some person who has the

immediate custody of the party detained, with the power to produce the body

of such party before the court or judge.” Rumsfeld v. Padilla, 542 U.S. 426,

434 (2004). Thus, for purposes of a habeas action, the petitioner’s custodian

is the warden of the institution holding the petitioner. Id. at 442. In the instant

case, the only appropriate respondent is Warden Marler of FDC-

Philadelphia, where Robles is currently confined.

      In light of the foregoing, the court will direct the clerk of court to docket

Robles’s Doc. 338 motion as an emergency §2241 habeas petition and to

assign it a separate civil number. The court will then direct the clerk of court

to transfer Robles’s habeas petition to the U.S. District Court for the Eastern

District of Pennsylvania.

      Finally, based on the above discussion, Robles’s letter motion to the

court seeking the appointment of counsel with respect to her motion, (Doc.

338 at 17), will be denied.




                                      - 15 -
             Case 3:20-cv-00767-MEM Document 2 Filed 05/08/20 Page 16 of 16




III.         Conclusion

             Robles’s Motion for Immediate Release to Home Confinement, (Doc.

338), is construed as a petition for writ of habeas corpus pursuant to 28

U.S.C. §2241, and the clerk of court will be directed to docket Robles’s Doc.

338 motion as an emergency §2241 habeas petition and to assign it a civil

number. The clerk of court will then be directed to transfer Robles’s §2241

habeas petition to the U.S. District Court for the Eastern District of

Pennsylvania as the proper jurisdictional court. An appropriate order shall be

issued.




                                            s/ Malachy E. Mannion _____
                                            MALACHY E. MANNION
                                            United States District Judge

Dated: May 8, 2020
17-343-001




                                         - 16 -
